Citation Nr: 1001609
Decision Date: 01/11/10	Archive Date: 03/15/10

Citation Nr: 1001609	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-18 116	)	DATE JAN 11 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.

The Veteran perfected an appeal to the Board of the RO's June 
2004 rating action, and in a September 26, 2007 decision, the 
Board allowed the Veteran's claim of entitlement to a TDIU.  
Following the Board's decision, and prior to the 
implementation of the decision, evidence came to light 
indicating that the Veteran had been employed full-time 
following the assignment of the TDIU.  The matter was brought 
to the attention of the Board, and pursuant to 38 U.S.C.A. § 
7103 (West 2002), the Board in July 2008 granted 
reconsideration of its September 26, 2007 decision.  Because 
of the grant of reconsideration, the September 26, 2007 Board 
decision was vacated as a matter of law, and this decision, 
by an expanded panel, will constitute the final Board 
decision on the Veteran's appeal.  38 U.S.C.A. § 
7103(b)(1)(B)(3) (West 2002); VAOPGCPREC 70-91, 57 Fed. Reg. 
2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).


FINDINGS OF FACT

1.  The Veteran has a bachelor's degree and a Master's degree 
in education.

2.  The Veteran retired in July 2003 after more than 20 years 
of employment; however, he has since resumed working, taking 
both part-time and full-time positions.

3.  Service connection is in effect for residuals of a 
gunshot wound to the left thigh with ankylosis of the left 
knee (50 percent), posttraumatic stress disorder (PTSD) (30 
percent), chronic lumbosacral strain (20 percent), limitation 
of motion of the left ankle (20 percent), and a residual of a 
gunshot wound to the left thigh (10 percent); his combined 
disability evaluation is 80 percent.

4.  The evidence shows that the Veteran's service-connected 
disabilities, to specifically include PTSD, are not of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

Criteria for a TDIU are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled Veteran is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for residuals of a 
gunshot wound to the left thigh with ankylosis of the left 
knee (evaluated as 50 percent disabling), posttraumatic 
stress disorder (PTSD) (evaluated as 30 percent disabling), 
chronic lumbosacral strain (evaluated as 20 percent 
disabling), limitation of motion of the left ankle (evaluated 
as 20 percent disabling), and a residual of a gunshot wound 
to the left thigh (evaluated as 10 percent disabling); the 
combined disability evaluation is 80 percent.  As such, the 
Veteran meets the percentage requirements for a total 
evaluation under 38 C.F.R. § 4.16(a) in that his service-
connected disabilities combine to more than 70 percent and he 
has a service-connected disability (residuals of a gunshot 
wound, left thigh with ankylosis of the left knee) that is 
evaluated at more than 40 percent disabling.

The issue then becomes whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

In evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has a college education as well as a Master's 
degree in education.  On his formal TDIU application that was 
received in January 2004, the Veteran reported that he had 
last worked in July 2003, stating that he had become too 
disabled to work in September 2003, and adding that he had 
retired because of his PTSD.  The Veteran reported that his 
primary work experience had been as a trauma counselor at a 
Vet Center in White River Junction, and employment 
information provided by his former employer indicated that 
the Veteran was employed from April 1988 to February 2003 as 
a full time counselor.  The Veteran's former supervisor did 
acknowledge that concessions were made to the Veteran, as 
requested, allowing him time off to reduce stress.  The 
employer also noted that the Veteran had retired in February 
2003.  

A December 2003 VA outpatient treatment report noted that the 
Veteran was recently retired and struggling with filling the 
time.  The report reflects that, as a result, the Veteran was 
becoming discouraged and depressed.

The Veteran then filed for a TDIU in January 2004, and he was 
provided with a VA psychiatric examination in February 2004 
where it was noted that he was not currently under any 
psychiatric treatment due to his prior doctor moved away six 
months earlier.  The Veteran reported living with a partner 
and her two children.  He stated that he had a good 
relationship with his partner, as well as with his biological 
children.  The examiner noted that the Veteran was retired 
after working at the Vet Center for 25 years, but observed 
that he had recently opened his own private practice as a 
counselor.  The Veteran stated that his practice was going 
well, but he asserted that he did not treat PTSD or trauma 
victims; he stated that he worked instead with couples and 
did communication-type training.  The mental status 
evaluation revealed a logical and goal-directed thought 
process with no obsessions.  He was functioning in the above-
average range of intelligence with long-term and short-term 
memory reported as good; and his abstract thinking and 
insight were found to be within normal limits.  The examiner 
assigned a global assessment of functioning (GAF) score of 65 
and stated that the Veteran's social and occupational 
functioning appeared to be relatively stable, noting that 
such a rating was indicative of only mild PTSD symptoms.  The 
examiner also opined that, as far as his PTSD was concerned, 
they did not appear to affect his sedentary employment.

In June 2004, the Veteran wrote to VA reporting that his PTSD 
symptomatology had worsened and he was provided with a second 
VA psychiatric examination in July 2005, where it was noted 
that he was not receiving treatment for his PTSD at that 
time.  The Veteran stated that he had anxiety and agitation 
to the extent that he could not go into restaurants, movie 
theaters, or stores.  He also reported having little to no 
connection with family members and stated that he did not 
care for people the way he used to.  The examiner noted that 
the Veteran worked from the fall of 2004 to the spring of 
2005 for about 20 hours a week managing a small store, but 
indicated that he left because he blew up at his boss for no 
reason.  The examiner noted that the Veteran did work for 12 
hours a week at a suicide hot line, which he reported 
enjoying because he was working by himself and nobody 
bothered him.  The Veteran also reported that he still lived 
with his partner and her two children, and he stated that he 
continued to have a very good relationship with them.  The 
examiner noted his alcohol dependence and prior 
detoxifications but observed that the Veteran had been sober 
since August 2004.  He had not displayed any violent or 
assaultive behavior since the last examination, and the 
mental status examination revealed that he was functioning in 
the average to above-average range of intelligence.  
Additionally, the Veteran's attention and concentration were 
found to be within normal limits, and his short-term and 
long-term memories were age-appropriate.  The Veteran's 
ability for abstract and insightful thinking was also found 
to be within the normal range.

The examiner provided a GAF score of 50 due to the Veteran's 
inability to keep a job, lack of friends, and the fact he had 
recently been detoxed.  The examiner noted that the Veteran 
cooked, cleaned, went to the grocery store, and managed his 
own daily responsibilities.  He stated that the Veteran 
continued to suffer from PTSD on a daily basis with no 
periods of remission and that he had been unemployed since 
spring of 2005.  The examiner opined that it appeared that 
his PTSD symptoms impacted his ability to maintain employment 
as a result of his symptoms causing him to be more socially 
isolated, as well as take up drinking again.  Finally the 
examiner stated that the PTSD symptoms caused the Veteran to 
be unable to work in places where there are people around, 
but that he was capable of handling his current 12 hour a 
week job at the suicide hotline because he worked alone.  

Nevertheless, although the examiner found that the Veteran's 
PTSD symptomatology did restrict his employment, the examiner 
did not opine that the Veteran could not obtain/maintain a 
substantially gainful employment based on his service 
connected disabilities, and thus did not render him unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.

As stated above, service connection is in effect for the 
following physical disabilities in addition to his PTSD: 
residuals of a gunshot wound to the left thigh with ankylosis 
of the left knee (50 percent), chronic lumbosacral strain (20 
percent), limitation of motion of the left ankle (20 
percent), and a residual of a gunshot wound to the left thigh 
(10 percent).  However, the Veteran has not argued, and the 
evidence does not show, that he is unable to obtain/maintain 
substantially gainful employment as a result of these 
physical impairments.  Furthermore, the Veteran sustained 
gainful, sedentary employment of nearly 25 years prior to 
retirement, which was not precluded by the above-listed 
service connected disabilities.

As such, while the question remains whether the Veteran's 
service-connected disabilities preclude all forms of 
substantial gainful employment, the essential issue is 
whether, as the Veteran has asserted, his PTSD prevents him 
from being employed since PTSD is shown by the medical 
evidence and by his own statements, to be the primary 
obstacle to his employability.  After a careful review of the 
evidence, the Board concludes that neither the Veteran's PTSD 
alone, nor his service-connected disabilities in total, 
prevent the Veteran from either obtaining or maintaining 
substantially gainful employment.  

Since the Veteran filed his claim for a TDIU in January 2004, 
he has consistently and affirmatively demonstrated the 
ability to work.  For example, a summer 2005 newsletter from 
Headrest (an organization dedicated to helping those who are 
addicted, in crisis or without support) stated that the 
Veteran had been hired as a Hotline Coordinator; and a July 
2005 letter from Headrest stated that the Veteran's 
employment status was being changed to full-time.

Tax returns submitted from throughout the course of the 
appeal show that the Veteran was able to earn significant 
wages over many of those years.  On his 2003 taxes, the 
Veteran reported earning wages in the amount of $18,450; on 
his 2004 taxes he reported earning wages in the amount of 
$5,324; on his 2005 taxes he reported earning wages in the 
amount of $24,226; on his 2006 taxes he reported earning 
wages in the amount of $28,696; on his 2007 taxes he reported 
earning wages in the amount of $21,765; and on his 2008 taxes 
he reported earning wages in the amount of $10,450. 

In February 2007, a letter from Headrest reported that the 
Veteran had switched from full-time to part-time (meaning 
less than 30 hours per week) after resigning from the Hotline 
Coordinator position and taking a position as a Hotline 
Crisis Counselor, and the Veteran eventually stopped working 
at Headrest in October 2007; after having applied to work in 
a Country Store in September 2007.

In March 2008 the Veteran wrote a letter indicating that he 
was aware that to be eligible for a TDIU he could only work 
at or below the poverty level and he stated that he had 
retired from his position with the National Suicide Hotline 
(Headrest) and taken a part time job in a local county store 
in fear of losing the TDIU that was awarded by the now 
vacated Board decision.

While, it is true that a person must be unable to engage in 
substantially gainful employment in order to warrant a TDIU, 
in Faust v. West, 13 Vet. App. 342 (1999), the Court held 
that where a Veteran became employed at a substantially 
gainful occupation-i.e., one that provides annual income that 
exceeds the poverty threshold for one person, irrespective of 
the number of hours or days that the Veteran actually works 
and without regard to the Veteran's earned annual income 
prior to his having been awarded a 100% rating based on 
individual unemployability-such employment constitutes, as a 
matter of law, a substantially gainful occupation.  As such, 
work that garnered a wage above the poverty level would be 
evidence of substantially gainful employment.  However, the 
mere fact that the Veteran does not earn more than that 
amount is not conclusive evidence that he cannot 
obtain/maintain substantially gainful employment.

In this case, the Veteran, acting upon the belief that he 
could not remain eligible for TDIU unless he earned below the 
poverty level (which he indicated in a March 2008 letter was 
$10,632), earned almost the exact amount he thought he could 
earn while still remaining eligible for TDIU ($10,450 
according to his 2008 tax return).  As such, the evidence 
does not show that he is incapable of earning in excess of 
the poverty level, but rather that he has made a conscious 
decision not to earn in excess of the poverty level in an 
effort to obtain a TDIU.   

The VA examination in July 2005 disclosed that the Veteran's 
PTSD caused some impairment in the Veteran's ability to work.  
However, the Board notes that some interference with 
employability is inherent in the assignment of a disability 
rating, as 38 C.F.R. § 4.1 explains that the degrees of 
disability assigned are designed to compensate for 
considerable loss of working time.

Despite filing a claim that he is unable to work based on his 
service connected disabilities in 2004, the Veteran's tax 
returns in 2005, 2006, and 2007 reflect wages in excess of 
$20,000, evidencing a definite ability to work.  

While the Veteran's service connected disabilities meet the 
schedular criteria for TDIU, his highest rated disability is 
his leg, yet the Veteran makes no allegation that this 
disability impairs his employability; rather, he contends 
that it is his PTSD prevent working.  However, that 
disability is only rated at 30 percent, and the evidence 
shows that the Veteran has been able to work, at least until 
he concluded that working beyond the poverty level would 
render him ineligible for TDIU. 

It is not disputed that the Veteran's service connected 
disabilities impair his employability, but the Veteran 
receives an 80 percent combined schedular rating in 
recognition of considerable interference with employability.  
The evidence does not, however, show that he is incapable of 
substantially gainful employment based solely on his service 
connected disabilities, and therefore the criteria for a TDIU 
have not been met.  Instead, the evidence affirmatively 
demonstrates that the Veteran can work despite the aggregate 
impact of his service-connected disability, including his 
PTSD.  As such, the preponderance of the evidence is against 
the claim and the appeal must be denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained and the Veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  The 
Veteran also submitted tax returns from a number of years.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

TDIU is denied.



			
                   P.M. DILORENZO                                  
CLAUDIA TRUEBA
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                             
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0730285	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployibility (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.


FINDINGS OF FACT

1. The veteran has a bachelor's degree and a master's degree 
in education.

2. The veteran retired from his last full time employer in 
July 2003, after 25 years of employment.  

3. The appellant's service-connected disabilities consist of 
a residuals of a gunshot wound to the left thigh with 
ankylosis of the left knee (50 percent), post traumatic 
stress disorder (PTSD)(30 percent), chronic lumbosacral 
strain (20 percent), limitation of motion of the left ankle 
(20 percent), and a residual of a gunshot wound to the left 
thigh (10 percent); the combined disability evaluation is 80 
percent.

4. With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is as likely as not 
that the veteran's service-connected disabilities, to 
specifically include PTSD is of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.1, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from any possible lack 
of assistance or duty to notify under the VCAA.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  In this regard, in 
March 2006, the veteran was given information on the type of 
evidence necessary to assign an effective date.


Analysis

The veteran contends that a total evaluation based on 
individual unemployability (TDIU) is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected PTSD.  

With respect to the veteran's claim for TDIU, applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that he has a 
service-connected disability (residuals of a gunshot wound, 
left thigh with ankylosis of the left knee) that is evaluated 
at 50 percent disabling, plus additional disabilities, 
including PTSD to bring his combined rating to 80 percent.  
Therefore, the remaining question is whether the veteran is 
unemployable as a result of his service-connected 
disabilities.

At the outset the Board notes that the veteran is service 
connected for PTSD and is currently rated at 30 percent.  The 
veteran filed a claim for an increased rating, but a January 
2006 rating decision denied the claim for increase.  While 
the veteran submitted a notice of disagreement with the 
rating decision, and a statement of the case was issued in 
August 2006, the veteran failed to submit a timely appeal.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran has a college education as well as a master's 
degree in education.  On his formal TDIU application, he 
reported that he last worked in July 2003 and became disabled 
to work in September 2003.  His reported that his primary 
work experience had been as a trauma counselor at a Vet 
Center in White River Junction.  Employment information 
provided by the employer indicated that the veteran was 
employed from April 1988 to February 2003 as a full time 
counselor.  The employer also noted that concessions were 
made to the veteran, as requested to allow time off to reduce 
stress.  The employer also stated that the veteran was no 
longer working due to retirement in February 2003.  A summer 
2005 newsletter from Headrest indicated that the veteran was 
employed as a Hotline Coordinator.

A December 2003 VA outpatient treatment report noted that the 
veteran was recently retired and struggling with filling the 
time.  The report noted that as a result, the veteran was 
becoming discouraged and depressed.

A VA psychiatric examination dated February 2004 noted that 
the veteran was not currently under any psychiatric treatment 
due to his prior doctor moving away six months prior.  The 
veteran reported living with a partner who is a psychiatrist 
at a VA hospital, and her two children.  He stated he had a 
good relationship with his partner as well as his children.  
The examiner noted that the veteran was retired after working 
at the Vet Center for 25 years, but he had recently opened 
his own private practice as a counselor.  He stated that his 
practice was going well but that he did not treat PTSD or 
trauma victims.  Mental status evaluation revealed a logical 
and goal directed thought process with no obsessions.  The 
veteran was functioning in the above-average range of 
intelligence with long- and short-term memory reported as 
good.  Abstract thinking and insight were within the normal 
limits.  The examiner assigned a global assessment of 
functioning (GAF) score of 65 and stated that the veteran's 
social and occupational functioning appeared to be relatively 
stable given that he started his own counseling practice and 
reported good relationships with his partner and children.  
The examiner also opined that, as far as the veteran's PTSD 
symptoms were concerned, they did not appear to affect his 
sedentary employment.  

VA outpatient treatment reports dated April 2004 through 
January 2006 reflect treatment for PTSD symptoms and 
residuals of a gun shot wound to the left leg.  A June 2004 
treatment report indicated that the veteran was admitted for 
alcohol dependence following an exacerbation of PTSD 
following retirement.  An April 2005 treatment report 
indicated that the veteran was retired but was very active in 
his community, working both in a market and at a center for 
mental support.

The veteran was provided with a second VA psychiatric 
examination in July 2005.  The examiner noted that the 
veteran was currently not receiving treatment for his PTSD.  
The veteran reported that he had anxiety and agitation to the 
extent that he could not go into restaurants, movie theaters, 
or stores.  He also reported having little to no connection 
with family members and he wasn't caring for people the way 
he used to.  The examiner noted that the veteran worked from 
the fall of 2004 to the spring of 2005 for about 20 hours a 
week.  However, the veteran reported leaving the job because 
he blew up at his boss for no reason.  The examiner noted 
that the veteran does work 12 hours a week at a suicide hot 
line, which he enjoys because he is working by himself and 
there's nobody to bother him.  The veteran also reported that 
he still lives with his partner and her two children, and he 
has a very good relationship with them.  The examiner also 
made note of the veteran's alcohol dependence and prior 
detoxifications, but indicated that the veteran had been 
sober since August 2004.  The veteran did not have any 
violent or assaultive behavior since the last examination.  
Mental status examination noted that the veteran was 
functioning in the average to above-average range of 
intelligence.  Attention and concentration were within normal 
limits, and short- and long-term memories were age-
appropriate.  Ability for abstract and insightful thinking 
was also within the normal range. 

The examiner provided a GAF score of 50 due to the veteran's 
inability to keep a job, lack of friends, and the fact he had 
recently been detoxed.  The examiner noted that the veteran 
cooks, cleans, goes to the grocery store, and manages his own 
daily responsibilities.  The examiner stated that the veteran 
continued to suffer from PTSD on a daily basis with no 
periods of remission and that he had been unemployed since 
spring of 2005.  The examiner opined that it appeared that 
his PTSD symptoms impacted his ability to maintain employment 
as a result of his symptoms causing him to be more socially 
isolated, as well as take up drinking again.  Finally the 
examiner stated that the PTSD symptoms caused the veteran to 
be unable to work in places where there are people around, 
but that he was capable of handling his current 12 hour a 
week job at the suicide hotline because he worked alone.  

As stated above, the veteran is service connected for the 
following physical disabilities in addition to his PTSD; 
residuals of a gunshot wound to the left thigh with ankylosis 
of the left knee (50 percent), chronic lumbosacral strain (20 
percent), limitation of motion of the left ankle (20 
percent), and a residual of a gunshot wound to the left thigh 
(10 percent).  The veteran has not argued and the evidence 
does not show that the veteran is unable to be gainfully 
employed as a result of these physical conditions.  The 
veteran sustained gainful, sedentary employment of 25 years 
prior to retirement, which was unaffected by the above-listed 
service connected disabilities.  

This case, however, turns on whether the veteran's service-
connected disabilities, specifically including his PTSD 
precludes all forms of substantial gainful employment.  In 
this regard, the veteran asserts that his service-connected 
PTSD prevents him from being employed.

Based on a review of the relevant evidence relating to the 
service-connected PTSD discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
the veteran is precluded from substantially gainful 
employment by his service-connected PTSD.  The veteran's 
employer noted that while the veteran was employed from 1988 
to 2003, concessions were made to allow the veteran time off 
to reduce stress, as requested.  While the February 2004 VA 
examiner opined that the veteran's PTSD symptoms did not 
appear to affect his sedentary employment, the evidence 
reveals that veteran's condition has deteriorated.  VA 
treatment records subsequent to the February 2004 examination 
showed treatment for alcohol dependence and detoxification.  
Additionally, the July 2005 VA examiner noted that the 
veteran's PTSD symptoms impacted the veteran's ability to 
maintain employment.  Specifically, the veteran's PTSD caused 
him to be more socially isolated and thus unable to work 
around people, as well as take up drinking again.  The 
examiner also noted that the veteran was only able to work at 
the suicide hotline for 12 hours a week because he could work 
alone.  

Given the foregoing, the Board finds that the veteran is 
precluded from substantially gainful employment due to his 
PTSD.  As the veteran's inability to work around people 
interferes with veteran's capacity to engage in substantially 
gainful employment, and the July VA examiner found that the 
veteran is unable to maintain 






	(CONTINUED ON NEXT PAGE)




employment due to his PTSD symptoms, a total disability 
rating based on individual unemployability is warranted.  


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


